772 N.W.2d 347 (2009)
ATLANTIC XXXI, L.L.C., Plaintiff-Appellant,
v.
ART MIDWEST L.P., Art Midwest, Inc., American Realty Investors, Inc. and Basic Capital Management, Inc., Defendants, and
American Realty Trust, Inc., Defendant-Appellee.
Docket No. 138154. COA No. 278104.
Supreme Court of Michigan.
September 28, 2009.


*348 Order
On order of the Court, the motion for reconsideration of this Court's April 28, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.